Citation Nr: 1411918	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of an appendectomy, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.J.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2010, the Veteran, accompanied by R.J., testified at a Travel Board hearing before a Veterans Law Judge (VLJ). The VLJ who conducted the June 2010 hearing is no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing with a VLJ; however, the Veteran did not respond within the 30-day period provided.  As such, the Board will proceed based on the current record.
 
In January 2011, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board remanded the case, in pertinent part, to obtain a VA examination and opinion addressing the Veteran's service connection claim under a theory of secondary service connection.  The Board requested that the examiner provide an opinion as to whether the Veteran's residuals of an appendectomy were caused or aggravated by his service-connected gall bladder disability or related surgery.  

In February 2011, the VA examiner opined that the residuals of the appendectomy were unlikely a direct or proximate result of the Veteran's military service.  The examiner did not address whether the Veteran's claimed disability was caused or aggravated by his service-connected gall bladder disability.      

In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's disability claim, i.e., whether he has a disability that was caused or aggravated by his service-connected disabilities, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

1.  After all necessary paper and electronic record development is completed, send the Veteran's claims folder to the examining physician who conducted the February 2011 VA examination of the Veteran's claimed residuals of an appendectomy, or, if that examiner is not available, to a suitable replacement, to request that the examiner prepare an addendum to the February 2011 VA examination report. 

Request that the examiner review the claims file, and if deemed necessary, to include an appropriate VA examination of the Veteran regarding his claimed residuals of an appendectomy. 

The examiner must answer the following questions:

A) Is it at least as likely as not that the residuals of an appendectomy were CAUSED BY the Veteran's service-connected gall bladder disability or related surgery?

B) Is it at least as likely as not that the residuals of an appendectomy were AGGRAVATED BY the Veteran's service-connected gall bladder disability or related surgery?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms. 

If the examiner finds that the Veteran's residuals of appendectomy is aggravated (permanently worsened) by his service-connected gall bladder disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected gall bladder disability.  

The examiner must provide an explanation for any and all opinions expressed. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

